996 A.2d 451 (2010)
202 N.J. 133
In the Matter of David S. ROCHMAN, an Attorney at Law.
D-92 September Term 2009, 065889
Supreme Court of New Jersey.
June 16, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-307, concluding that DAVID S. ROCHMAN of CHERRY HILL, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(b)(failure to keep client reasonably informed about the status of matter), RPC 1.4(c)(failure to explain matter to extent reasonably necessary to permit informed decisions), and RPC 1.15(b)(failure to promptly deliver funds to client);
And the Disciplinary Review Board having further concluded that respondent should be referred to the Camden County Bar Association Committee on Professionalism for an assessment and, if appropriate, the appointment of a mentor to assist him in developing and maintaining courtesy and civility in his dealings with others;
And good cause appearing;
It is ORDERED that DAVID S. ROCHMAN is hereby reprimanded; and it is further
ORDERED that within fourteen days after the filing date of this Order, respondent shall contact the Chairman of the Camden County Bar Association Committee on Professionalism to arrange for an assessment, and if the Committee finds appropriate, for the development of a program to assist respondent in developing and maintaining courtesy and civility in his professional dealings with others, which may include the appointment of a mentor; and it is further
ORDERED that respondent shall report to the Office of Attorney Ethics within six months the results of his consultation with the Committee; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.